Citation Nr: 0023178	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  95-35 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

2. Evaluation of headaches, rated as 30 percent disabling 
from November 9, 1994.

3.  Evaluation of perforation of the left tympanic membrane, 
rated as zero percent disabling from November 9, 1994.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 until March 
1974.

This appeal comes before the Department of Veterans' Affairs 
(VA) Board of Veterans' Appeals (Board) in part from a July 
1995 rating decision by the Winston-Salem, North Carolina 
Regional Office (RO) which established service connection for 
headaches and perforation of the left tympanic membrane, and 
granted 30 percent and zero percent disability ratings, 
respectively, effective from November 9, 1994.  Additionally, 
the RO declined to reopen a previously denied claim of 
service connection for PTSD by a July 1996 rating decision 
from which the appellant also perfected a timely appeal.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that a distinction must be 
made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the rating questions currently under 
consideration were placed in appellate status by a notice of 
disagreement expressing dissatisfaction with original 
ratings, the Board has characterized the rating issues on 
appeal as set forth on the preceding page.


FINDINGS OF FACT

1.  By a decision entered in March 1989, the RO disallowed a 
claim of service connection for PTSD.

2.  New evidence has been received since the time of the 1989 
disallowance which is so significant that it must be 
considered in order to fairly decide the merits of the 
underlying PTSD claim.

3.  The record contains competent evidence indicating that 
the veteran has a current diagnosis of PTSD that has been 
attributed to active military service.

4.  Headaches are manifested by attacks two to four times per 
week, accompanied by dizziness and nausea and relieved by 
medication; the veteran's headaches are not shown to be 
completely prostrating and prolonged.

5.  A left tympanic membrane perforation is healed.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156, 
20.1103 (1999).

2.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).

3.  The criteria for a disability evaluation in excess of 30 
percent for headaches have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, 
Diagnostic Code 8100 (1999).

4.  The criteria for a compensable rating for perforation of 
the left eardrum have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.87, Diagnostic 
Code 6211 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he now has chronic PTSD as the 
result of psychic trauma occasioned by service in Vietnam.  
The appellant's representative requests that the case be 
remanded in this regard for further development, to include 
an examination and to obtain personnel records.  

PTSD

By rating decision in March 1989, the RO denied a claim of 
service connection for PTSD, primarily on the basis that the 
disorder was not shown by the evidence of record.  The 
veteran did not appeal.  38 C.F.R. §§ 19.129, 19.192 (1988).  
Consequently, the current claim of service connection for 
PTSD may be considered on the merits only if "new and 
material evidence" has been submitted since the time of the 
last final disallowance.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156 (1999); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (1999); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, the evidence received since the time of 
the last final disallowance includes VA clinical records 
indicating treatment for PTSD, as well as a discharge summary 
from a period of VA hospitalization between March and April 
1996 in which the veteran reported traumatic stressors in 
Vietnam.  A primary diagnosis of PTSD was rendered at that 
time.  These clinical data provide a diagnosis of PTSD and 
indicate a relationship to traumatic stressors in service. 
Information was also requested and received from the United 
States Armed Services Center for Research of Unit Records 
showing that the veteran was stationed in an area in Vietnam 
which was subject to hostilities with casualties.  Personnel 
records indicating service in Vietnam were also received.  
The Board finds that such evidence is both new and material 
in that a diagnosis of PTSD relative to in-service events was 
not previously of record.  Such evidence was not available 
for VA review in March 1989, and is neither cumulative nor 
redundant of the evidence then of record.  Moreover, inasmuch 
as the information is competent, and suggests that the 
veteran's current PTSD was incurred as the result of a 
service experience, the Board is satisfied that the evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  The claim 
is therefore reopened.

If the Board concludes that new and material evidence has 
been received to reopen a claim, it must then determine 
whether the claim is well grounded.  See, e.g., Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999); Winters v. West, 12 
Vet. App. 203, 206-07 (1999).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The Court has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the Board finds that the claim of 
service connection for PTSD is well grounded.  As noted 
above, VA clinical records provide a diagnosis of PTSD and 
implicitly relate it to active military service.  It is 
therefore the Board's conclusion that the requirements for a 
well-grounded claim have been satisfied.  To this extent, the 
appeal is granted.  

Headaches

The veteran asserts that the symptoms associated with his 
service-connected headaches are more disabling than reflected 
by the currently assigned disability evaluation.  He contends 
that he has had to relinquish his job as a truck driver on 
account of his service-connected headaches. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2 (1999).  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an initial 
rating following an award of service connection, different 
disability evaluations can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet.App. 119 
(1999).

The veteran's headaches are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 for migraine which provides that 
headaches with characteristic prostrating attacks averaging 
one in 2 months over several months warrant a 10 percent 
evaluation.  A 30 percent evaluation requires characteristic 
prostrating attacks occurring on an average of one a month 
over the last several months.  A 50 percent evaluation is 
warranted for very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1999).  

The veteran underwent a VA examination in November 1994, 
during which he indicated that he had migraine headaches.  He 
was subsequently afforded an evaluation in this regard in the 
neurology clinic in December 1994 and related that he had 
experienced increased severity of headaches since his time in 
service.  He said that he had three to four severe headaches 
per month which usually lasted for 12 to 24 hours, and 
sometimes up to two days.  He related that he had a throbbing 
headache upon standing, and a "pressure, jabbing" headache, 
usually in the posterior aspect of the head and neck when he 
lay down.  The veteran indicated that he had other symptoms 
which included dizzy spells, memory lapses and loss of 
balance daily.  He said that he was a truck driver.  
Following consultation, it was determined that the appellant 
had disabilities which included neurologic manifestations 
consistent with a vitamin B12 insufficiency as well as 
complaints compatible with Meniere's syndrome.  

When seen in the ear, nose and throat clinic in February 
1995, the veteran indicated that he had severe posterior 
headaches associated with nausea.  He was evaluated in the 
medical clinic in November 1995 where he indicated that he 
had headaches twice a week for which he had been prescribed 
Nabumetone.  He related that, if he took the medicine and lay 
down, the headaches passed quickly, and that if he did not 
take it, the headaches continued.  In January 1996, it was 
recorded that the veteran continued to have episodic 
headaches with dizziness which were helped substantially by 
medication. 

In the present case, the Board finds that the preponderance 
of the evidence is against the claim for a higher rating.  
The veteran has indicated that he has attacks up to three to 
four times per week, accompanied by dizziness and nausea.  
However, there is no indication in the record that he 
currently has attacks of such severity that they can be 
considered "prostrating" within the meaning of the rating 
criteria.  While it is shown that the appellant indicated in 
December 1994 that he had prolonged symptomatology associated 
with headaches, he was noted to be employed as a truck driver 
at that time.  More recent VA outpatient clinic records 
clearly show that his prescribed medication quickly 
alleviated his headache symptoms and no prostrating attacks 
are currently noted.  In order to be entitled to a higher 
rating than that currently assigned, headache attacks would 
have to be very frequent, completely prostrating and 
prolonged, productive of severe economic inadaptability.  
These criteria have not been met at any time since the 
effective date of the award of 30 percent.  Consequently, the 
claim for a rating in excess of 30 percent must be denied. 

Left Tympanic Membrane

The Board notes that the regulations under the VA Schedule 
for Rating Disabilities concerning diseases of the ear and 
other sense organs (impairment of auditory acuity), were 
amended effective June 10, 1999.  See 64 Fed. Reg. 25202-
25210 (May 11, 1999).  The Court has held that where the law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply, unless Congress provided otherwise.  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In the present case, it appears that the RO has only 
considered the veteran's claim under the old regulations.  
However, the applicable schedular criteria are substantively 
equivalent for purposes of adjudication of the veteran's 
claim.  Consequently, there is no prejudice to the veteran in 
adjudication of the case by the Board.  Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).

Under either 38 C.F.R. § 4.87a, Diagnostic Code 6211 (1998) 
or 38 C.F.R. § 4.87, Diagnostic Code 6211 (1999), perforation 
of the tympanic membrane is rated as noncompensably 
disabling.  A zero percent rating is the maximum schedular 
rating for this disability.

A review of the evidence in this case reveals that, on 
examination of the ears in November 1994, the veteran was 
observed to have a healed perforation of the left ear.  A 
diagnosis of scar of the left eardrum consistent with healed 
perforation was rendered in this regard.  Subsequently 
prepared VA clinic records show the healed left eardrum 
perforation when the veteran sought treatment for other ear-
related complaints, but did not implicate the service-
connected disability in any other ear symptomatology. 

The Board points out in this regard that zero percent is the 
maximum schedular rating for a service-connected healed 
perforation of the tympanic membrane.  In the absence of any 
additional ear symptoms or pathology which may be ascribed 
thereto, a higher initial rating for this disability may not 
be granted.  

Finally, in evaluating the veteran's headaches and left 
tympanic membrane perforation, the Board has considered 
whether he is entitled to a "staged rating" in each 
instance.  See Fenderson, supra.  It is the Board's 
conclusion, however, that at no time since November 9, 1994, 
the effective date of service connection, has either disorder 
warranted more that the currently assigned disability 
evaluation.  Consequently, staged ratings are not warranted 
in either instance.


ORDER

The claim of service connection for PTSD is reopened and is 
well grounded; to this extent, the appeal is granted.

The claim for a rating in excess of 30 percent for headaches 
is denied. 

The claim for a rating in excess of zero percent for left 
tympanic membrane perforation is denied. 


REMAND

As noted above, the Board has determined that the claim of 
service connection for PTSD is well grounded.  Because the 
claim is well grounded, VA has a duty to assist the veteran 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The record shows that the veteran was given a diagnosis of 
PTSD in January 1996, as well as on VA hospitalization from 
March to April 1996.  It was subsequently determined upon VA 
psychological examination in February 1998 that he did not 
meet the criteria for a diagnosis of PTSD.  Given the 
apparent conflict in the evidence, the Board finds that 
further examination is indicated.  A remand is therefore 
required.  38 C.F.R. §§ 3.327 (1999).  (The Board notes in 
this regard that, while the veteran's representative 
requested in the Statement of Accredited Representative in 
Appealed Case dated in March 2000 that the veteran's 
personnel file be retrieved, it appears that this has already 
been made a part of the record.)  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

		1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for PTSD that has not 
already been made part of the record, 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  
Efforts should also be made to ensure 
that all relevant records of VA 
treatment have been obtained for review.  
The veteran should be given a reasonable 
opportunity to respond to the RO's 
communications, and any additional 
evidence received should be associated 
with the claims folder.

		2.  After the above development has been 
completed, the RO should have the 
veteran examined by a psychiatrist.  The 
psychiatrist should be asked to review 
the claims folder, a copy of this 
remand, and the results of psychological 
testing, and to examine the veteran and 
provide an opinion as to whether the 
veteran meets the diagnostic criteria 
for PTSD.  Consideration should be given 
to any evidence which supports the 
veteran's claims of in-service 
stressors, or the lack thereof.  If it 
is the examiner's conclusion that the 
veteran does not have PTSD, the examiner 
should discuss and reconcile his opinion 
with that contained in VA reports of 
record which indicate that the veteran 
does indeed have PTSD.  If it is the 
examiner's conclusion that the veteran 
does have PTSD, the examiner should also 
review the list of stressors prepared by 
the veteran, and should indicate which 
of the alleged stressor(s) are of 
sufficient severity so as to result in 
PTSD.

3.  The RO should re-adjudicate the claim 
of service connection for PTSD.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


